Citation Nr: 1325300	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  12-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to Agent Orange.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with depressive disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from August 1965 to August 1968 and in the Army from June 20, 1975 to July 15, 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Winston-Salem, North Carolina VARO.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if action on his part is required. 


REMAND

On his substantive appeal form (VA Form 9), received in July 2012, the Veteran requested a videoconference hearing before the Board.  His request was not honored before his claims file was sent to the Board for appellate consideration.  There is no indication in the record that he has withdrawn his request for a hearing.  

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a videoconference hearing before the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).

